Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,137,184. Although the claims at issue are not identical, they are not patentably distinct from each other because claims recite a broader set of claim than claims of US . 9,137,184.
16.877,867
 9,137,184





receive, from a user device, a campaign-based test configuration comprising at least a plurality of stored test cases configured to test a particular aspect of the production communication environment;

 create a plurality of headless browsers for executing the plurality of test interactions, the test interactions based on the test cases in the campaign-based test configuration; 



execute the plurality of test interactions, the test interactions directed, by the headless browsers, towards a plurality of web interfaces operating as virtual agents; 







classify the plurality of test interactions as corresponding either to a live customer interaction or to a test case, using the interaction server, to ensure boundary enforcement, the boundary enforcement preventing overlap between the test interactions and a plurality of production interactions, the plurality of 



route live customer interactions to real agents and route test case interactions to virtual agents using the interaction server;
 generate a response for each web request received by one of the plurality of virtual agents; and
 log a plurality of test results, the test results based on the response to each web request.











wherein the test case management platform comprises a graphical user interface that enables a user to configure operation of the system; wherein the text chat cruncher software module operates a plurality of virtual customers by sending instructions to the plurality of headless browser virtual agent software modules over a network;





a plurality of headless browser virtual agent software modules operating on a first network-attached computer; and a plurality of headless browser virtual customer software modules operating on a second network-attached computer located remotely from the first network-attached computer and coupled to the first network-attached computer via the Internet



wherein the interaction server software module, upon receiving a chat-based interaction request, requests a classification of the chat-based interaction request from the text chat classifier software module, and the text chat classifier software module thereupon classifies the chat-based interaction request as corresponding 

wherein the interaction server software module routes, or causes a router to route, live customer chat interactions to real agents and routes, or causes a router to route, text chat test case interactions to simulated agents; and wherein the text chat cruncher handles loading and execution of test cases testing the virtual customer software module for at least customer experience. 

    2. The system of claim 1, further comprising a desktop automation software stored and operating on a network-attached computer; wherein the desktop automation software module operates a real or simulated agent desktop for testing of agent experience and software functionality.



a plurality of headless browser virtual agent software modules operating on a first network-attached computer; and a plurality of headless browser virtual customer software modules operating on a second network-attached computer located remotely from the first network-attached computer and coupled to the first network-attached computer via the Internet;


Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,392,113 Although the claims at issue are not identical, they are not patentably distinct from each other because claims recite a broader set of claim than claims 1-4 of US . 9,392,113.
16.877,867
 9,392,113





receive, from a user device, a campaign-based test configuration comprising at least a plurality of stored test cases configured to test a particular aspect of the production communication environment;

 create a plurality of headless browsers for executing the plurality of test interactions, the test interactions based on the test cases in the campaign-based test configuration; 

execute the plurality of test interactions, the test interactions directed, by the headless browsers, towards a plurality of web interfaces operating as virtual agents; 







classify the plurality of test interactions as corresponding either to a live customer interaction or to a test case, using the interaction server, to ensure boundary enforcement, the boundary enforcement preventing overlap between the test interactions and a plurality of production interactions, the plurality of production interactions associated with the 

route live customer interactions to real agents and route test case interactions to virtual agents using the interaction server;
 generate a response for each web request received by one of the plurality of virtual agents; and
 log a plurality of test results, the test results based on the response to each web request.











and a chat classifier computer attached to a network and comprising programmable instructions stored and operable thereon to analyze live customer text chat requests and test text chat requests; wherein the text chat cruncher computer operates a plurality of virtual customers as independent software agents under control of the programmable instructions for executing text chat test cases; wherein the contact center manager computer operates a plurality of virtual agents to participate in chat session with virtual customers; wherein the interaction router simultaneously routes both live customer text chat interactions to real human agents and test text chat interactions to virtual simulated agents; 






wherein the text chat classifier computer classifies interactions according to their nature as either live customer text chat interactions or test text chat interactions to enforce boundaries between a running test and an operating contact center environment.






wherein the interaction router simultaneously routes both live customer text chat interactions to real human agents and test text chat interactions to virtual simulated agents; wherein the text chat classifier computer classifies interactions according to their nature as either live customer text chat interactions or test text chat interactions to enforce boundaries between a running test and an operating contact center environment.



Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,137,183. Although the claims at issue are not identical, they are not patentably distinct from each other because claims recite a broader set of claim than 1-8 claims of US . 9,137,183.
16.877,867
 9,137,183
1. A system for automated end-to-end web interaction testing, comprising: a system for managing automated testing of a production communication environment during operation with a plurality of test interactions, including an interaction server configured to simultaneously manage interactions with both live customers and test cases, comprising at least a memory, a processor, and a plurality of programming instructions stored in the memory and operating on the processor, wherein the processor, upon operating the programming instructions, cause the processor to: 



receive, from a user device, a campaign-based test configuration comprising at least a plurality of stored test cases configured to test a particular aspect of the production communication environment;

 create a plurality of headless browsers for executing the plurality of test interactions, the test interactions based on the test cases in the campaign-based test configuration; 

execute the plurality of test interactions, the test interactions directed, by the headless browsers, towards a plurality of web interfaces operating as virtual agents; 










route live customer interactions to real agents and route test case interactions to virtual agents using the interaction server;
 generate a response for each web request received by one of the plurality of virtual agents; and
 log a plurality of test results, the test results based on the response to each web request.







a chat classifier computer attached to a network and comprising programmable instructions stored and operable thereon to analyze live customer text chat requests and test text chat requests; wherein the test case management platform allows a user to configure operation of the system; wherein the text chat cruncher computer operates a plurality of virtual customers as independent software agents under control of the programmable instructions for executing text chat test cases; wherein the contact center manager computer operates a plurality of virtual agents to participate in chat session with virtual customers; 










a chat classifier computer attached to a network and comprising programmable instructions stored and operable thereon to analyze live customer text chat requests and test text chat requests; wherein the test case management platform allows a user to configure operation of the system;





wherein the interaction router simultaneously routes both live customer text chat interactions to real human agents and test text chat interactions to virtual simulated agents; wherein the text chat classifier computer classifies interactions according to their nature as either live customer text chat interactions or test text chat interactions to enforce boundaries between a running test and an operating contact center environment.



Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,544,251. Although the claims at issue are not identical, they are not patentably distinct from each other because claims recite a broader set of claim than 1-2 claims of US . 9,544,251.
16.877,867
 9,544,251





receive, from a user device, a campaign-based test configuration comprising at least a plurality of stored test cases configured to test a particular aspect of the production communication environment;

 create a plurality of headless browsers for executing the plurality of test interactions, the test interactions based on the test cases in the campaign-based test configuration; 



execute the plurality of test interactions, the test interactions directed, by the headless browsers, towards a plurality of web interfaces operating as virtual agents; 



classify the plurality of test interactions as corresponding either to a live customer interaction or to a test case, using the interaction server, to ensure boundary enforcement, the boundary enforcement preventing overlap between the test interactions and a plurality of production interactions, the plurality of production interactions associated with the operation of the production communication environment; 



route live customer interactions to real agents and route test case interactions to virtual agents using the interaction server;
 generate a response for each web request received by one of the plurality of virtual agents; and
 log a plurality of test results, the test results based on the response to each web request.








1A system for automated testing of a chat-based interaction environment, comprising: a text chat cruncher computer comprising a memory, a processor, a network interface, and a plurality of programmable instructions stored in the memory and operable on the processor, the programmable instructions configured to execute text chat test cases; a contact center manager computer attached to a network and comprising programmable instructions stored and operable thereon to manage contact center interactions; 





and a text chat classifier computer attached to the network and comprising programmable instructions stored and operable thereon to analyze live customer text chat requests and to test text chat requests; wherein the text chat cruncher computer operates a plurality of virtual customers as independent software agents under control of the programmable instructions for executing text chat test cases; wherein the contact center manager computer operates a plurality of virtual agents to participate in text chat session with the virtual customers; wherein the text chat classifier computer classifies interactions according to their nature as either live customer text chat interactions or test text chat interactions to enforce boundaries between a running test and an operating contact center environment.



wherein the contact center manager computer operates a plurality of virtual agents to participate in text chat session with the virtual customers; wherein the text chat classifier computer classifies interactions according to their nature as either live customer text chat interactions or test text chat interactions to enforce boundaries between a running test and an operating contact center environment.




Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,659,402. Although the claims at issue are not identical, they are claims recite a broader set of claim than 1-4 claims of US . 10,659,402.
16.877,867
 10,659,402
1. A system for automated end-to-end web interaction testing, comprising: a system for managing automated testing of a production communication environment during operation with a plurality of test interactions, including an interaction server configured to simultaneously manage interactions with both live customers and test cases, comprising at least a memory, a processor, and a plurality of programming instructions stored in the memory and operating on the processor, wherein the processor, upon operating the programming instructions, cause the processor to: 




receive, from a user device, a campaign-based test configuration comprising at least a plurality of stored test cases configured to test a particular aspect of the production communication environment;

 create a plurality of headless browsers for executing the plurality of test interactions, the test interactions based on the test cases in the campaign-based test configuration; 


execute the plurality of test interactions, the test interactions directed, by the headless browsers, towards a plurality of web interfaces operating as virtual agents; 





classify the plurality of test interactions as corresponding either to a live customer interaction or to a test case, using the interaction server, to ensure boundary enforcement, the boundary enforcement preventing overlap between the test interactions and a plurality of production interactions, the plurality of production interactions associated with the operation of the production communication environment; 



route live customer interactions to real agents and route test case interactions to virtual agents using the interaction server;
 generate a response for each web request received by one of the plurality of virtual agents; and
 log a plurality of test results, the test results based on the response to each web request.








A system for automated end-to-end web interaction testing, comprising: a system for managing automated testing of a production communication environment during operation with a plurality of test interactions, including an interaction server configured to simultaneously manage interactions with both live customers and test cases, comprising at least a memory, a processor, and a plurality of programming instructions stored in the memory and operating on the processor, wherein the processor, upon operating the programming instructions, cause the processor to: receive, 




from a user device, a campaign-based test configuration comprising at least a plurality of stored test cases configured to test a particular aspect of the production communication environment; create a plurality of headless browsers for executing the plurality of test interactions, the test interactions based on the test cases in the campaign-based test configuration; create a plurality of virtual agents to manage a plurality of web requests from the web interface; execute the plurality of test interactions, 









the test interactions directed, by the headless browsers, towards the web interface; classify the plurality of test interactions as corresponding either to a live customer interaction or to a test case, using the interaction server, to ensure boundary enforcement, the boundary enforcement preventing overlap between the test interactions and a plurality of production interactions, 




the plurality of production interactions associated with the operation of the production communication environment; route live customer interactions to real agents and route test case interactions to virtual agents using the integration server; generate a response for each web request received by one of the plurality of virtual agents; and log a plurality of test results, the test results based on the response to each web request.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456